Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1,9,11,16,20,26,29,32,35-37,65-66,93,172,191,211 and 213-215 is pending.
Claims 37, 65 and 214-215 is withdrawn.
Claims 1,9,11,16,20,26,29,32,35-36,66,93,172,191,211 and 213 is examined herewith.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2020 has been entered.

Action Summary
Claims 1,9,11,16,20,26,29,32,35-36,66,93, 172, 191, 211 and 213 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson (U.S. Publication 2012/0034274) is maintained.

Response to Arguments

Products of identical chemical composition can not have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01. 
	Applicants again argue that Nilsson does not disclose the claimed DMF particles having a D50 in a narrow range of 50 µm to 100µm with a span in the range of 1.3 -1.9.  This argument has been fully considered but has not been found persuasive.  Nilsson discloses a mean particle size from about 0.01 µm to about 250 µm in which the instantly claimed range is complete encompassed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.
	Applicant argues that Nilsson does not disclose any span range for the DMF particles.  This argument has been fully considered but has not been found persuasive. This is deemed properties and verification of the composition.  Since the instant claims are drawn to the composition and not a method of preparing, processing or a method of verifying said composition, these properties do not further limit the composition of dimethyl fumarate with particle size between 50 µm and 100 µm.  Products of identical In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.
	Applicants assert unexpected results in properties of DMF that is wet milled compared to jet milled, especially in Example 1, 6 and Figure 3.  This argument has been fully considered but has not been found persuasive.  Applicants are comparing wet milled versus jetted mill and asserting unexpected results.  Applicants are comparing limitation in which is not presented in the instant claims.  Second, applicants appears to be claiming properties of DMF with a particle size (in which is completely encompassed in the teaching of Nilsson).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of “50 to 100 Angstroms” considered prima facie obvious in view of prior art reference teaching that “for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms].” The court stated that “by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.  Third, an affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential)(MPEP 716.02. In the instant application, the applicants are comparing wet milled versus jetted milled.   Nilsson discloses a mean particle size from about 0.01 µm to about 250 µm in which the instantly claimed range is complete encompassed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.

For the ease of the applicant, the previous rejection dated 8/7/2019 is reproduced below.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1,9,11,16,20,26,29,32,35-36,66,93, 172, 191, 211 and 213 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson (U.S. Publication 2012/0034274) of record.
Nilsson teaches a pharmaceutical composition comprising as an active substance one or more fumaric acid esters selected from di-(C.sub.1-C.sub.5)alkylesters of fumaric acid and mono-(C.sub.1-C.sub.5)alkylesters of fumaric acid, or a pharmaceutically acceptable salt thereof, wherein the release of the fumaric acid ester, when subjected to an in vitro dissolution test employing 0.1 N hydrochloric acid as dissolution medium during the first 2 hours of the test and then 0.05 M phosphate buffer pH 6.8 as dissolution medium, is as follows: within the first 2 hours after start of the test from about 0% w/w to about 60% w/w of the fumaric ester contained in the formulation is released, and/or within the first 3 hours after start of the test about 75% to about 95% of the total amount of the fumaric acid ester contained in the formulation is released (claim 1).  Nilsson teaches the release has zero order, first order or square-root (Higuchi's) kinetics release profile (claim 5).  Nilsson teaches coatings are film coatings and/or enteric coatings (claim 12). Nilsson discloses a mean particle size from about 0.01 µm to about 250 µm (paragraph 0103).  Nilsson teaches controlled release pharmaceutical composition comprising dimethylfumarate as the active substance (claim 15).  Nilsson teaches interesting technology for use in formulating compositions according to the present invention is the so-called MeltDose.RTM. technology (see http://www.lifecyclepharma.com. MeltDose.RTM. involves formulating solubilized, individual molecules into tablets. By formulating individual molecules, the primary limitation of oral absorption of drugs with low water-
within the first 3 hours after start of the test at the most about 70% w/w of the total amount of the fumaric acid ester contained in the composition is released, and/or within the first 4 hours after start of the test at the most about 92% w/w of the total amount of the fumaric acid ester is released, and/or within the first 5 hours after start of the test at the most about 94% w/w of the total amount of the fumaric acid ester is released, and/or within the first 6 hours after start of the test at the most about 95% w/w of the total amount of the fumaric acid ester contained in the composition is released, and/or  within the first 7 hours after start of the test at the most about 98% w/w of the 


	With regards to the composition various testings (e.g. flow rate, span, specific energy, permeability test, Malvern Morphologi G3 instrument, accumulated volume), this is deemed properties and verification of the composition.  Since the instant claims are drawn to the composition and not a method of preparing, processing or a method of verifying said composition, these properties do not further limit the composition of dimethyl fumarate with particle size between 50 µm and 100 µm.  Products of identical chemical composition can not have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.
	With regards to the limitation that the DMF is retained in the stomach and/or small intestine of a subject for at least 3 hours and subjected to an in vitro dissolution test employing USP Simulated Gastric Fluid (SGF) without pepsin as dissolution medium, the enteric coated DMF particles release no more than 20% of DMF over 4 to 12 hours. With respect to the art rejection above, it is noted that the reference does not teach that the composition can be used in the manner instantly claimed, the DMF is retained in the stomach and/or small intestine of a subject for at least 3 hours and subjected to an in vitro dissolution test employing USP Simulated Gastric Fluid (SGF) without pepsin as dissolution medium, the enteric coated DMF . However, the intended use of the claimed composition does not patentably distinguish the composition, per se, because such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  If the prior art structure is capable of performing the intended use, then it meets the claim. The logic flows from MPEP 2115: 
“A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); 
“the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.” See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). 
An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int’l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). Additionally, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and MPEP 2111.02 II; Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)).  In the instant case, the intended use does not create a structural difference and the body of the claim does not depend on the intended use for completeness but rather can stand alone. Consequently, the intended use is not limiting.  
	While it may be true that Nilsson is silent with regards to 10% of the particles have a particle size below 10 µm. However, it would have been obvious to one of ordinary skills that since Nilsson teaches that the particle size is 0.01 µm to about 250 µm to optimize the particle size so that minimum or no particle size is less than 10 µm is well within a skilled artisan abilities with a reasonable expectation of success absence any evidence to the contrary. 
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Claims 1,9,11,16,20,26,29,32,35-36,66,93, 172, 191, 211 and 213 is rejected.
No claims are allowed.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN ANN CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627